Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Orlando Alfaro appeals the district court’s order denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Federal Tort Claims Act, 28 U.S.C. § 2671-2680. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Alfaro v. United States, No. 5:09-ct-3073-D (E.D.N.C. Feb. 8, 2011). We also deny Alfaro’s motion to extend or stay the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.